MEMORANDUM**
Alexandra Barkclay appeals pro se the district court’s judgment dismissing her action alleging civil rights violations, and denying her motion for reconsideration. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review a dismissal for failure to state a claim de novo, Zimmerman v. City of Oakland, 255 F.3d 734, 737 (9th Cir.2001), and we affirm.
The district court properly dismissed Barkclay’s claims against the Arizona state court judges because they were entitled to *702absolute judicial immunity. See Stump v. Sparkman, 435 U.S. 349, 356-57, 98 S.Ct. 1099, 55 L.Ed.2d 331 (1978).
The Central Justice Court and West Justice Court were properly dismissed because the amended complaint failed to make any factual allegations against these entities.
Because Barkclay did not allege that her rights were violated by a custom or policy of the County of Maricopa or the County Board of Supervisors, the district court properly dismissed these parties. See Brass v. County of Los Angeles, 328 F.3d 1192, 1198 (9th Cir.2003); Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 691, 98 S.Ct. 2018, 56 L.Ed.2d 611 (1978).
The district court correctly concluded that it lacked jurisdiction to review Bark-clay’s state court criminal actions. See Younger v. Harris, 401 U.S. 37, 54, 91 S.Ct. 746, 27 L.Ed.2d 669 (1971); see also Heck v. Humphrey, 512 U.S. 477, 486-87, 114 S.Ct. 2364, 129 L.Ed.2d 383 (1994).
The district court did not abuse its discretion by denying Barkclay’s motion for reconsideration. See Kona Enters., Inc. v. Estate of Bishop, 229 F.3d 877, 890 (9th Cir.2000).
All pending motions are denied.
Barkclay’s remaining contentions lack merit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.